Exhibit 10.10 CARRIZO OIL & GAS, INC. CASH-SETTLED STOCK APPRECIATION RIGHTS PLAN (As Established Effective June 3, 2009) 1.Plan. This Carrizo Oil & Gas, Inc. Cash-Settled Stock Appreciation Rights Plan (the “Plan”) was adopted by Carrizo Oil & Gas, Inc. to reward certain corporate officers and key employees of Carrizo Oil & Gas, Inc. and certain independent consultants by enabling them to share in the appreciation of the common stock of Carrizo Oil & Gas, Inc. 2.Objectives. This Plan is designed to attract and retain key employees of the Company and its Subsidiaries (as hereinafter defined), to attract and retain consultants and other independent contractors, to encourage the sense of proprietorship of such employees and independent contractors and to stimulate the active interest of such persons in the development and financial success of the Company and its Subsidiaries. These objectives are to be accomplished by making Awards (as hereinafter defined) under this Plan and thereby providing Participants (as hereinafter defined) with a proprietary interest in the growth and performance of the Company and its Subsidiaries. 3.Definitions. As used herein, the terms set forth below shall have the following respective meanings: “Authorized Officer” means the Chairman of the Board or the Chief Executive Officer of the Company (or any other senior officer of the Company to whom either of them shall delegate the authority to execute any Award Agreement). “Award” means the grant of any SAR, whether granted singly, in combination or in tandem, to a Participant pursuant to such applicable terms, conditions and limitations as the Committee may establish in order to fulfill the objectives of the Plan. “Award Agreement” means a written agreement between the Company and a Participant setting forth the terms, conditions and limitations applicable to an
